DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The IDS filed on 06/24/22 has been approved.


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, a kit, including: a stem configured to be anchored in a medullary canal of a humerus, the stem having : a proximal portion including a stem face having a peripheral rim, wherein a first cavity is defined by a sidewall that is encircled by the peripheral rim, and wherein the stem defines a first hole that is surrounded by the first cavity, the first hole sized and configured to couple at least one of an anatomic insert and a reverse insert to the stem; a distal portion, and a metaphyseal portion disposed between the proximal portion and the distal portion, the metaphyseal portion defining a second hole.  
Also, the prior art alone or in combination, does not teach or suggest, A kit for performing shoulder surgery, the kit including: an anatomic insert including a distal portion and a proximal portion and a convex articular surface; a reverse insert including a distal portion and a proximal portion, the proximal portion of the reverse insert including a concave articular surface, the distal portion of the reverse insert including a first protrusion; a stem configured to be anchored in a medullary canal of a humerus, the stem having a proximal portion, a distal portion, and a metaphyseal portion disposed between the proximal portion and the distal portion, the proximal portion including a stem face defining a first hole, and the metaphyseal portion defining a second hole,  a ring for use in coupling the reverse insert to the stem, wherein the anatomic insert is configured to be coupled to the stem with a second protrusion that is different from the first protrusion, and wherein the second protrusion sized and configured to be received in the first hole defined by the stem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774